[ex101x1x1.jpg]

Head Office:
1511 West 40th Avenue
Vancouver, B.C. V6M 1V7
rram@charitytunes.com

Montreal Office:
2139 Tupper, #1
Montreal, Quebec H3H 1PA
info@charitytunes.com


                                           AGENCY AND PROMOTION AGREEMENT
                                    (the “Agreement”) CHARITY INFORMATION       
 
Charity Name:    WWF-Canada    (“the Charity”)          Charity Registration
Number:                  Street Address:    245 Eglinton Avenue East           
  City / Province:    Toronto, Ontario              Postal Code:    M4P 3J1     
        Telephone:    416-484-7704              Facsimile:    416-489-3023     
        Website URL:    wwf.ca              CONTACT INFORMATION:         
Contact Name:    Monica Da Ponte              Title / Position:    Manager,
Marketing Alliances              Telephone:    416-484-7704              Email: 
  mdaponte@wwfcanada.org              Postal Code:    M4P 3J1     




  WHEREAS:



A.      Charity Tunes Inc. (“Charity Tunes”), whose office is at 1187 Brimley
Road, Toronto, Ontario, Canada M1P 3G5, operates a website under the URL
www.charitytunes.com ("the Website") and offers web-based fundraising services.
When we refer to the Website in this agreement, we are referring to all of the
charity tunes related websites, including www.charitytunes.ca and other URL's
containing the name charitytunes with various extensions that exist now or that
will exist in the future.   B.      The Charity seeks to raise money and
awareness of its cause through participation in promotional programs with
Charity Tunes  

--------------------------------------------------------------------------------

The parties agree that the following terms and conditions shall govern their
relationship:

Participation in the Website

1. Charity Tunes agrees that it will:

1.1 Collect for the Charity an amount equal to a minimum of 10% of the purchase
price (which does not include taxes or delivery fees that are added to the
purchase price) (the "Purchase Price") of a song or other digital content or
products sold on its Website ("Products"), or more than 10% if so agreed by the
Artist and Charity Tunes (the “Donation(s)”), for which anyone making a purchase
from the Website (the “Customer”) selects the Charity as the recipient of the
donation.

1.2 Include the Charity in its database of charities connected to the Website
and make available on the Website information on the Charity as approved by the
Charity, including the name, location, URL, logo and a summary description of
the Charity.

1.3 Notify the Charity if any artist or other licensor of Products (the
"Artist") has elected to donate a portion of the Artist’s proceeds from the
Purchase Price to the Charity and Charity Tunes shall account for such proceeds
in calculating monies owed by Charity Tunes to the Charity.

1.4 Ensure that all content and information sold or otherwise made available on
the Website is not be in violation of any law or regulation or in breach any
intellectual property rights of a third party.

1.5 Pursuant to sales of the Products on the Website, make all required payments
to the Artist and any royalty organizations entitled to payment.

1.6 Program its technology to disallow donations to be made to the Charity for
any of the Products that the Charity deems obscene (and for which the Charity
has provided Charity Tunes written notice).



  Special Links



1.7 Provide the Charity with special "tagged" link formats ("Special Link(s)")
and graphical artwork to be used in linking to the Website. The Special Links
will permit tracking, reporting, and donation calculations. The Special Links
will include, without limitation, one or more of the following types of links to
Charity Tunes Website:

(a)      Portal Page Links   (b)      Category Links   (c)      Search Results
Link   (d)      Banner Links   (e)      General Link To Charity Tunes Home Page.
 

1.8 Collect for the Charity an amount equal to 10% of the Purchase Price of
Products that have been purchased through Special Links from the Charity's
website.

[ex101x2x1.jpg]




Agency and Promotion Agreement - Page 2



--------------------------------------------------------------------------------



  Accounting and Reporting



1.9 Provide the Charity with a secure, password protected user name to a secure,
personalized webpage through which Charity Tunes will make available the
following information:

(a)      number of hits that the Charity's profile on the Website has received;
  (b)      details on traffic on the Website that comes from links on the
Charity's website;   (c)      details of the monies that has been collected by
Charity Tunes on behalf of the Charity, including:     i.      percentages of
Product sales where the Charity has been selected by the purchaser;   ii.     
percentages of Product sales that result from a link from the Charity's website;
  iii.      additional donations received by Charity Tunes for the Charity;  
iv.      proceeds from any special promotions in which the Charity participates;
  v.      proceeds from sales of more than 10% where a portion of the Artists'
proceeds have been donated by the Artist to the Charity; and   vi.      the
dates of each donation; 
(d)   details of any fees charged by Charity Tunes; (e)   names and addresses of
the person donating to the Charity, in a format mutually approved by the Charity
and Charity Tunes, which approval shall not be unreasonably withheld, ONLY where
the person has selected to make an additional donation to the Charity and
requested a tax receipt, OR where the purchaser has expressly agreed to allowing
Charity Tunes to share his or her information with the Charity;   (f)   a
description of the top 5 Products for which purchases have resulted in donations
for the Charity; and  (g) a statement detailing the amount of all donations
Charity Tunes has collected on behalf of Charity Tunes, less any fees payable to
Charity Tunes by the Charity and a description of the amount owing by Charity
Tunes to the Charity



  (the "Reporting Information").



1.10 In the event that more than $100.00 is owed to the Charity by Charity Tunes
for a calendar quarter, within thirty days of the end of the calendar quarter,
Charity Tunes shall make a payment to the Charity for the full amount collected.

1.11 In the event that not more than $100.00 is owed to the Charity by Charity
Tunes for a calendar quarter, such amount will carry over until the next
calendar quarter until the amount collected exceeds $100.00.

[ex101x3x1.jpg]




Agency and Promotion Agreement - Page 3



--------------------------------------------------------------------------------

1.12 In the event that not more than $100.00 is owed to the Charity by Charity
Tunes by the end of a calendar year, within thirty days of the end of the
calendar year, Charity Tunes will make a payment to the Charity for the amount
owed.

1.13 Allow the Charity to conduct, at any time, an audit by a Public Company
Accounting Oversight Board approved auditor, or another auditor approved in
writing by Charity Tunes prior to commencement of the audit (the "Approved
Auditor") at the Charity's expense, to ensure the accuracy of the Reporting
Information, and, if the Approved Auditor reports that Charity Tunes has
underreported amounts owed to the Charity with an error of 10% or more during
any fiscal year, Charity Tunes shall reimburse the Charity for all of the
Approved Auditor's fees incurred by the Charity for the audit of Charity Tunes.
Charity Tunes shall also pay any amounts that the Approved Auditor deems payable
by Charity Tunes to the Charity.

1.14 Seek approval from the charity on all materials that incorporate the
Charity logo and or trademark statements.

1.15 Subject to above section 1.14, where Charity Tunes deems it appropriate, it
may create free promotional items to promote the Charity and any promotions that
Charity Tunes and the Charity enter into. Such promotional items may include
free greeting cards.

2. The Charity agrees that it shall:

2.1 Ensure that the content and information supplied by it to Charity Tunes for
display on the Website will not be in violation of any law or regulation or be
defamatory, obscene or breach any intellectual property rights of a third party
or breach any right or duty owed to a third party.

2.2 Provide Charity Tunes with accurate and complete contact and payment
information, and immediately notify Charity Tunes if any of the contact or
payment information changes.

2.3 Ensure that each of Special Links on any area of the website are set up so
that web traffic and performance may be tracked and reported; this may include
the set-up of redirect links.

2.4 In the event that any Approved Auditor retained by the Charity to audit
Charity Tunes determines that Charity Tunes has overpaid the Charity by any
amount, the Charity shall pay Charity Tunes the amount determined payable.

3. Special Promotions

3.1 The parties agree that they may work together on a promotional program
designed to increase visits and sales at the Charity Tunes website and to raise
money and awareness for the Charity (the "Special Promotion"). For each of the
Special Promotions, each party shall:

[ex101x4x1.jpg]




Agency and Promotion Agreement - Page 4



--------------------------------------------------------------------------------

(a)      include, at its own cost, a description of the Special Promotion on
their respective web sites;   (b)      include, at its own cost, a description
of the Special Promotion in at least one e-mail communication with its
supporters and customers that have opted in or otherwise agreed to receive
information on special offers and promotions;   (c)      make available an
executive or other employee or consultant for interviews with the press for a
period of at least two weeks;   (d)      work together with the other party to
develop content for ,press releases and press packages, that are distributed to
the press to describe the Special Promotion;   (e)      where an artist, record
label or other content owner has agreed to participate in a Special Promotion,
each party agrees to honor any agreement it makes with such content owner
relating to the Special Promotion;   (f)      meaningfully consult with the
other on an ongoing basis regarding the development of any promotional ads and
copy, provided that WWF-Canada will have no obligation to incur financial costs
in developing promotional ads.  

3.2 It shall be the responsibility of Charity Tunes to cover the expenses for
the creation of press materials relating to each Special Promotion and to
distribute them to the press. Charity Tunes may cover the expenses by involving
a corporate sponsor, who is also acceptable to the Charity of the Special
Promotion. In the event that a corporate sponsor is involved in any Special
Promotion, , Charity Tunes shall provide details to the Charity of all expenses
relating to the Special Promotion and all monies received from the Corporate
Sponsorship.

4. Customers Purchasing

4.1 Order Processing and Reporting. Charity Tunes will process all product
orders placed by customers who follow Special Links to Charity Tunes Website
(the "Customers"). Charity Tunes reserves the right to reject orders that do not
comply with any requirements that Charity Tunes has and may periodically
establish. Charity Tunes will be responsible for all aspects of order processing
and fulfillment. Among other things, Charity Tunes will prepare order forms,
process payments and handle customer service. Charity Tunes will track sales
made to Customers who purchase products using Special Links from your Website to
Charity Tunes Website and will make available to you reports summarizing sales
activity. Charity Tunes will use commercially reasonable efforts to present
accurate information in the reports.

4.2 Customers. Customers who buy products through the Affiliate Program will be
deemed to be customers of Charity Tunes. Accordingly, all of Charity Tunes’
rules, policies, and operating procedures concerning customer orders, customer
service and product sales will apply to those Customers. Charity Tunes may
change Charity Tunes policies and operating procedures at any time. Product
prices and availability may vary from time to time, and such price changes may
affect donations which you receive.

[ex101x5x1.jpg]




Agency and Promotion Agreement - Page 5



--------------------------------------------------------------------------------

5.      Identification as a Charity Tunes Partner   5.1      Charity Tunes will
make available to the Charity a small graphic image that identifies the Charity
as a Charity Tunes Promotional Partner. The Charity shall display this logo
somewhere on its website or web space.



6.     
Tax Receipts and Additional Donations.   6.1      The Charity agrees to allow
Charity Tunes to collect additional money donations on behalf of the Charity
that are not part of the Purchase Price. Charity Tunes may collect these amounts
through: 

          
(a)     
buttons or links during the check out process on the Website that allow
customers to add donations to their purchase;   (b)      links or buttons on the
page of the Website providing information on the Charity that allow customers to
make donations; or   (c)      other links or buttons throughout the Website that
are approved by the Charity that allow customers to make donations  

           ("Additional Donations").

6.2 As a service fee for accepting and collecting donations, Charity Tunes shall
charge 6% of the gross amount of the Additional Donations. This amount will be
charged to WWF-Canada as a separate line item. Out of this amount, Charity Tunes
shall pay all merchant processing and credit card fees.

6.3 The Charity shall provide to Charity Tunes a list of information it requires
in order to issue tax receipts to donors to the Charity. Charity Tunes agrees to
collect such information and provide it to the Charity, on a monthly basis,
where Charity Tunes has received money on behalf of the Charity for which a tax
receipt may be issued. Issuing tax receipts shall be sole responsibility of the
Charity.

7.      Limited Licenses.   7.1      Charity License to Charity Tunes. The
Charity grants Charity Tunes a limited nonexclusive, nontransferable, revocable
right to use the Charity's logo, trademarks, graphic images and text provided to
Charity Tunes by the Charity for use on the Website or in conjunction with
Special Promotions. In addition, the Charity grants to Charity Tunes a limited,
nontransferable, nonexclusive, right to reproduce and use all graphic images and
other materials provided to Charity Tunes, in Canada, solely for the purpose of
creating Special Links connecting the Charity’s Website or web space to Charity
Tunes’ Website and promoting the sale of products on Charity Tunes’ Website.
Charity Tunes may not modify the Charity's logo, trademarks, graphic images or
text unless such modification is first approved in writing by the Charity.
Charity Tunes will seek The Charity’s approval on all materials that make use of
the charity’s logo and or trademark statements. The Charity may revoke the
license at any time by giving Charity Tunes written notice. The Charity reserves
all of its rights in the logo, graphic images, text, any other images, the
Charity's trade names and trademarks, and all other intellectual property
rights. 

 

[ex101x6x1.jpg]




Agency and Promotion Agreement - Page 6



--------------------------------------------------------------------------------

7.2 Charity Tunes License to the Charity. Charity Tunes grants the Charity a
limited nonexclusive, nontransferable, revocable right to use the logo, graphic
images and text provided to the Charity by Charity Tunes, for use on the
Charity's website or web space, for the purposes of promoting or describing any
Special Promotions or otherwise promoting sales of Charity Tunes' Products, or
for identifying the Charity's website or web space as a Promotional Partner of
Charity Tunes. In addition, Charity Tunes grants the Charity a limited,
nontransferable, nonexclusive, worldwide right to reproduce and use all graphic
images and other materials provided to the Charity for the purpose of creating
Special Links connecting the Charity's website or web space to the Charity
Tunes’ Website and promoting the sale of Products on the Charity Tunes’ Website.
The Charity may not modify the graphic images or text, or any other of Charity
Tunes images, in any way, without written approval from Charity Tunes. Charity
Tunes may revoke the license at any time by giving the Charity written notice.
Charity Tunes reserves all of its rights in the graphic images, text, any other
images, Charity Tunes trade names and trademarks, and all other intellectual
property rights.

8. Term and Termination.

8.1 Term. Subject to the other provisions of this section (8), the term of this
Agreement shall be for one year from the date of this agreement. At the end of
the term it shall automatically renew for one further year unless cancelled in
writing by either party 30 days prior to the end of the term.

8.2 In the event that Charity Tunes is in breach of any term of this Agreement,
and Charity Tunes has failed to cure the breach within 14 days of receiving
written notification of breach from the Charity, the Charity shall have the
right to terminate this Agreement immediately by sending written notice to
Charity Tunes.

8.3 In the event that the Charity is in breach of any term of this Agreement,
and the Charity has failed to cure the breach within 14 days of receiving
written notification of breach from Charity Tunes, Charity Tunes shall have the
write to terminate this Agreement immediately by sending written notice to the
Charity.

8.4 Either party may terminate this Agreement upon 30 days notice in writing to
the other party.

8.5      Upon termination of this Agreement, the following shall occur:    
Charity Tunes shall within 14 days pay any outstanding amounts owed to the
Charity;     Charity Tunes shall remove the Charity from its Charity database;  
  Charity Tunes shall immediately notify any and all Artists that have agreed to
donate a portion of their sales from Products to the Charity that Charity Tunes
no longer has an agreement with the Charity to collect donations on its behalf;
and     Charity Tunes shall immediately cease collecting money on behalf of the
Charity.  

[ex101x7x1.jpg]




Agency and Promotion Agreement - Page 7



--------------------------------------------------------------------------------

9. Mutual Indemnification

9.1 Each party will, during the term and after the termination of this
Agreement, indemnify and hold harmless the other from any loss, damage, claim,
cost, expense or liability whatsoever that the other may incur, suffer or be
required to pay pursuant to any claim, demand, action, suit, litigation, charge,
complaint, prosecution or other proceeding that may be made or asserted against
or affect the party indemnified by reason of an alleged breach by the other of
the intellectual property rights of a third party, or by reason of a wrongful or
negligent act or omission on the part of the indemnifying party, its employees,
servants, agents, subcontractors or volunteers in the performance of obligations
under this Agreement.

10. Confidentiality

10.1 Except as otherwise agreed by the parties in writing, this Agreement shall
be held in confidence by each of the parties and shall not be disclosed by a
party in any manner whatsoever other than (i) as necessary to carry out or
enforce its provisions, (ii) as required by the securities laws applicable to
Charity Tunes in any jurisdiction, including but not limited to the Securities
Act of 1933, the Securities and Exchange Act of 1934, and the rules, regulations
and amendments promulgated therunder (collectively the “Securities Laws”), or
(iii) as otherwise required by law. If, pursuant to subpoena or otherwise,
disclosure of this Agreement is sought by compulsion of law, the party from whom
such disclosure is demanded shall promptly provide the other party with
sufficient notice in advance of such proposed disclosure to enable the other
party to be heard with respect to any such proposed disclosure or to otherwise
respond to any such compulsion; provided, however that the parties may disclose
the Agreement and its terms as needed to their respective legal and other
professional advisors, provided that such recipients are bound or likewise agree
to maintain the confidentiality of this Agreement; provided further that the
parties may disclose this Agreement and its terms in any subsequent litigation
between the parties to enforce this Agreement. Notwithstanding the foregoing,
nothing herein shall be construed to require that notice of disclosure be given
by a party disclosing any information herein pursuant to any Securities Laws.

Both parties hereby agree to the terms and conditions contained in this
Agreement.

Signed this 17 day of December, 2007            Charity Name:    WWF-Canada     
    Per:    /s/ Christina Topp  Name of Authorized Signatory:    Christina Topp 
        Title:    Director of Marketing         


[ex101x8x1.jpg]  




Agency and Promotion Agreement - Page 8



--------------------------------------------------------------------------------

 Signed this 3rd day of January, 2008                              CHARITY TUNES
INC.          Per:    /s/ Robin Ram      Name of Authorized Signatory:    Robin
Ram          Title:    President, Chief Executive Officer 


[ex101x9x1.jpg]




Agency and Promotion Agreement - Page 9



--------------------------------------------------------------------------------